Judgment, Supreme Court, Bronx County (Elbert C. Hinkson, J.), rendered May 18, 1990, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 8 to 16 years, unanimously affirmed.
Questions raised by the discrepancies between the complainant’s original physical description of defendant and his actual appearance at trial were minor and were for the jury to resolve (see, People v Carini, 139 AD2d 753, lv denied 72 NY2d 916). Defendant’s claim that the testimony of a police detective improperly bolstered the complainant’s identification evidence is unpreserved; and were we to reach it, we would find the detective’s testimony to be harmless error in light of the complainant’s strong identification of defendant and of the availability of the complainant to be cross-examined (see, People v Milburn, 19 NY2d 910; People v Rodriguez, 161 AD2d 469, 470, lv denied 76 NY2d 864). The trial court’s redelivery of its charge in response to the jury’s request for a clarification of the difference between first and third degree robbery elicited no objection from defendant, and, in any event, cleared up any confusion on the part of the jurors (according to their response to a question from the court) and was therefore proper (see, People v Malloy, 55 NY2d 296, 302).
Finally, in light of defendant’s previous conviction for attempted robbery in the second degree, the sentence he received as a second violent felony offender was not excessive. Concur—Milonas, J. P., Rosenberger, Ross and Asch, JJ.